Citation Nr: 0321457	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-05 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptations.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to 
November 1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan.


REMAND

The veteran contends that he is entitled to specially adapted 
housing because VA provided him a wheelchair and a leg brace.  
He contends that he is not able to get in and out of his 
house without a wheelchair ramp.

Relevant law and regulations

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be extended to a veteran if, as 
the result of a total and permanent disability for which VA 
compensation is payable, he has lost the use of one lower 
extremity together with the loss of use of one upper 
extremity which so affects the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  Locomotion is 
considered to be precluded if he requires the regular and 
constant use of a wheelchair, braces, crutches, or canes as a 
normal mode of locomotion, although occasional locomotion by 
other methods may be possible.  38 U.S.C.A. § 2101(a) (West 
2002); 38 C.F.R. § 3.809 (2002).

Reasons for remand

The medical evidence shows that the veteran incurred shrapnel 
wounds to the left knee and thigh and the left arm while 
serving in Vietnam.  The shrapnel wound to the left arm 
resulted in injury to the median and ulnar nerves, for which 
service connection has been established.  Following his 
separation from service the veteran also incurred a fracture 
of the left hand in April 1989 and a broken left thumb in 
October 1990.  

It is not clear from the available evidence whether the 
veteran has, in fact, lost the use of the left upper 
extremity and, if so, whether that loss is due to the 
service-connected nerve injury or some other cause.  The 
veteran has not been provided an examination pertaining to 
the left upper extremity since May 1996, and the available VA 
outpatient treatment records do not document the current 
severity of the disability.  

The shell fragment wounds also resulted in injury to the 
muscles affecting the left knee and hip.  When the veteran 
was examined following his separation from service, the 
examination of the left knee and hip showed normal range of 
motion and good muscle tone, strength, and mass.  The 
disability was then evaluated as a moderate injury to muscle 
group XIII.    

The medical evidence further shows, however, that following 
his separation from service the veteran incurred additional 
injuries to the left knee in the context of his employment.  
He had a twisting injury to the left knee in July 1990, and 
in December 1990 he incurred a contusion to the left knee and 
thigh when he fell onto a concrete floor, with his weight on 
the left knee.  When receiving treatment for the December 
1990 injury he repeatedly denied having any symptoms in the 
left knee prior to that injury, in that he was previously 
able to engage in strenuous manual labor requiring heavy 
lifting and climbing, water skiing, farming, and other 
physical activities.  

The veteran was unable to return to employment after the 
December 1990 injury, and has received Social Security 
disability benefits based on the knee injury with an onset 
date in December 1990.

The veteran has continued to receive treatment for pain in 
the left knee and hip.  He has used a cane for many years, 
and was provided a wheelchair in February 2000 and a brace 
for the left knee in August 2001.  

It is not clear from the evidence of record to what extent 
the service-connected residuals of the shell fragment wounds, 
as opposed to the non-service connected injury in December 
1990, contribute to any disability in the left lower 
extremity.
That is, it is unclear whether service-connected pathology of 
the veteran's left hip and knee is of sufficient severity to 
preclude him from ambulating without the use of a cane, 
brace, or the wheelchair.  

For the reasons shown above, the Board finds that a VA 
examination is required prior to considering the merits of 
the veteran's appeal.  To ensure that VA has met its duty to 
assist the veteran in developing the facts pertinent to the 
claim, the case is therefore REMANDED to the Veterans 
Benefits Administration (VBA) for the following development:

1.	VBA should obtain from the veteran the names and 
addresses of all medical care providers who treated 
him 
for a left knee or hip disorder since September 
2002.  
After securing any necessary release, VBA should 
obtain 
copies of such records that are not in file.  If 
VBA is not 
able to obtain the identified records, the claims 
file should 
be documented to that effect and the veteran so 
notified.  

2.  VBA should provide the veteran a 
medical examination for the purpose of 
determining whether he has lost the use 
of the left upper extremity and/or the 
left lower extremity due to the service-
connected residuals of the shell fragment 
wounds.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The examiner 
should distinguish pathology that is due 
to the service-connected shell fragment 
wounds from any impairment that is due to 
a non service-connected cause such as a 
post-service injury.  The examiner is 
asked to provide an opinion on whether 
the veteran has lost the use of the left 
lower extremity and the left upper 
extremity so as to preclude locomotion 
without the regular and constant use of a 
wheelchair, braces, crutches, or canes as 
a normal mode of locomotion due solely to 
service-connected disability.  The report 
of the examination should be associated 
with the veteran's VA claims folder.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the VBA 
should readjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to VBA.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by VBA.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


